Citation Nr: 1106507	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Crohn's disease with hiatal hernia and acid reflux.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
Crohn's disease with hiatal hernia and acid reflux, and assigned 
a 30 percent disability evaluation, effective May 2006.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

In September 2010, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an 
equitable disposition of the Veteran's appeal.  

2.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected Crohn's disease with hiatal 
hernia and acid reflux is manifested subjectively by complaints 
of malnutrition, anemia, weight loss, frequent bowel movements, 
abdominal pain, constipation, and diarrhea, without objective 
findings of severe Crohn's disease with hiatal hernia and acid 
reflux with numerous attacks per year, malnutrition, and fair 
health during remissions.  




CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 30 
percent for Crohn's disease with hiatal hernia and acid reflux 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Codes 
7323, 7399 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

This claim arises from the Veteran's disagreement with an initial 
evaluation following the grant of service connection.  In this 
case, the Veteran was provided a VCAA letter in July 2006 which 
informed him of the evidence necessary to substantiate a claim 
for service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, private 
treatment records from June 2006 to October 2010, and VA 
outpatient treatment records from July 2006 to August 2010.  The 
Veteran was also provided VA examinations in connection with his 
claim for an increased rating.  Finally, the Veteran was afforded 
a personal hearing before an Acting Veterans Law Judge, seated at 
the RO.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  



II.  Decision  

The Veteran contends that his service-connected Crohn's disease 
with hiatal hernia and acid reflux is worse than the current 
evaluation contemplates.  At the June 2010 hearing, the Veteran 
reported experiencing constant pain, bleeding, weight loss, 
malnourishment, weekly constipation, and diarrhea.  In his 
substantive appeal, received in October 2007, the Veteran 
explained that his daily life is scheduled around his disability, 
and he endures discomfort in his lower abdomen, lower abdominal 
pain, distended gut with bloating, heavy fatigue due to anemia, 
chronic diarrhea, constipation, and the routine taking of 20 
prescription pills daily.  The Veteran asserts that he should 
receive a higher disability evaluation for his service-connected 
disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

At the outset, the Board notes that an appeal from the initial 
assignment of a disability rating, such as this case, requires 
consideration of the entire period since service connection has 
been in effect, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Throughout the rating period on appeal, the Veteran has been 
assigned a 30 percent evaluation for his service-connected 
disability pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7399-
7323 (2010).  The use of Diagnostic Code 7399 represents an 
unlisted disability that required rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.114.  Under Diagnostic Code 
7323, a 30 percent rating is assigned for ulcerative colitis 
productive of moderately severe symptoms with frequent 
exacerbations.  A 60 percent rating is warranted for severe 
symptoms with numerous attacks a year and malnutrition, with the 
appellant's health only fair during remissions.  Id.  Finally, a 
100 percent is warranted for pronounced symptoms resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complications, such as liver abscess.  Id.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined with 
each other.  Instead, a single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  

Weight loss is a criterion for a disability rating higher than 
currently assigned for the Veteran's gastrointestinal disorder 
under Diagnostic Codes 7304 and 7346. For purposes of evaluating 
conditions in Section 4.114, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained over three months or longer; and the 
term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for three 
months or longer.  The term "inability to gain weight" means 
that there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" means 
the average weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

After review of the evidence, the Board finds that an evaluation 
in excess of 30 percent is not warranted.  Severe or pronounced 
symptomatology is not shown.  The evidence of record clearly 
shows frequent bowel movements, abdominal bloating, distension, 
abdominal pain, alternating constipation, diarrhea, and continual 
episodic flare-ups requiring evaluation at his local emergency 
room; however, the evidence fails to show malnutrition with his 
health only fair during remissions of his service-connected 
gastrointestinal disability.  On examination in September 2006, 
provided by QTC Medical Services (QTC), the Veteran indicated 
that his weight fluctuated from 190 pounds to 155 pounds within a 
one month period.  He stated that the Crohn's disease affects his 
body weight and within a month's period, he can gain or lose 10 
to 20 pounds.  He further added at the June 2010 Board hearing 
that he suffers from malnutrition because his weight has 
fluctuated from 180 pounds to 200 pounds.  However, the objective 
evidence fails to show significant weight loss or signs of 
malnutrition.  In fact, VA outpatient treatment records dated 
June 2006 specifically noted no weight loss, and at the September 
2006 QTC examination, the Veteran weighed 182 pounds.  VA 
outpatient treatment records dated January 2007, February 2007, 
March 2007, May 2007, June 2007, and August 2007 reflected the 
following recorded weights:  200.1, 196.9, 194.3, 189.9, 195, and 
192.9 pounds.  It was specifically noted in May 2007 that the 
Veteran exhibited no signs of weight loss and appeared "well 
nourished."  There were no signs of weight loss again in July 
2007 and December 2007.  Similarly, VA outpatient treatment 
records dated January 2008, February 2008, June 2008, September 
2008, and December 2008 showed weights of 196, 193.9, 193.7, 
195.8, and 197.6 pounds, respectively.  By March 2009, the 
Veteran weighed 191.8 pounds and fluctuated from 197.4 in April 
2009, to 196 pounds in July 2009.  In August 2010, the Veteran's 
weight was noted as being 200.1 pounds.  Finally, at the October 
2010 VA examination, the Veteran weighed 199 pounds, and the VA 
examiner stated that he was "well nourished."  

The Board does not deny that the Veteran has endured 
exacerbations of his service-connected gastrointestinal 
disability and some fluctuation in weight over a period of 
several years; however, the evidence fails to show signs of 
malnutrition and more importantly, does not show severe symptoms 
of his disability.  As mentioned above, the Veteran was deemed to 
be well nourished by physicians on several occasions and appears 
to have fluctuated in weight by at most approximately 18 pounds.  
Furthermore, both the October 2010 VA examiner and a private 
medical physician characterized the Veteran's disability as 
"moderately to severe."  See the October 2010 VA examination 
report and October 2010 private medical statement.  As such, the 
medical evidence does not more nearly approximate the criteria 
for severe symptoms under Diagnostic Code 7323 to warrant a 60 
percent rating.  In addition, the evidence does not show the 
Veteran's gastrointestinal disability resulted in marked 
malnutrition, anemia, and general debility or with a serious 
complication as liver abscess to warrant a 100 percent disability 
rating.  The symptoms described above are no more than moderately 
severe.  Therefore, a rating in excess of 30 percent for 
ulcerative colitis is not warranted under Diagnostic Code 7323.  

The Board also notes that the September 2006 examiner commented 
on two scars associated with the Veteran's abdomen.  The first 
scar was described as being located in the right upper quadrant 
and measuring at 0.5 centimeters by 3 centimeters.  The second 
scar, located in the left upper quadrant, measured at 1 
centimeter by 3 centimeters.  The examiner stated that both scars 
were leveled with no tenderness, disfigurement, ulceration, 
adherence, unstableness, inflammation, or edema.  There was also 
no tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal tear.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or neck 
and does not apply in this situation as the Veteran's scars are 
located on his abdomen.  The Board notes that not one of the 
Veteran's scars exceeds 39 square centimeters, and there is no 
evidence that the scars are deep to warrant application of 
Diagnostic Code 7801, scars, other than head, face, or neck, that 
are deep and nonlinear; or Diagnostic Code 7805, scars, other, 
which are rated on limitation of function of the affected part.  
The scars are not 144 square inches or greater to warrant 
application of Diagnostic Code 7802, scars, other than head, 
face, or neck that are superficial and nonlinear.  There is also 
no evidence that the scars are unstable or painful to warrant 
application of Diagnostic Code 7804, unstable or painful scars.  
Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 
7804, and 7805 do not assist the Veteran in obtaining a higher 
evaluation for his service-connected gastrointestinal disability.  
The Board also notes that effective October 23, 2008, VA revised 
portions of the rating schedule that addresses the skin.  The 
revisions do not alter or affect the Veteran's claim, however.  

The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for Crohn's disease with hiatal hernia and acid 
reflux, and that in such cases, the Board must consider whether 
staged ratings should be assigned based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, there 
is no evidence that there have been changes in the Veteran's 
medical status regarding his service-connected Crohn's disease 
with hiatal hernia and acid reflux.  Therefore, his overall 
service-connected gastrointestinal disability has not changed and 
a uniform rating is warranted.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflect that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's service-connected Crohn's disease with hiatal 
hernia and acid reflux.  

The Veteran is competent to report his symptoms, and the Board 
does not doubt the sincerity of the Veteran's belief that his 
service-connected disability has worsened.  However, the 
objective clinical findings do not support his assertions for the 
reasons stated above.  As the preponderance of the evidence is 
against the Veteran's claim for an increased rating for his 
Crohn's disease with hiatal hernia and acid reflux, the benefit-
of-the-doubt doctrine is not for application, and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.  





(CONTINEUD ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 30 percent for 
Crohn's disease with hiatal hernia and acid reflux is denied.  



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


